Order unanimously affirmed and indictment dismissed. Memorandum: The granting of an adjournment for any purpose is a matter resting within the sound discretion of the trial court (People v Cable, 63 NY2d 270, 283). Here, the court did not abuse its discretion in denying the prosecutor’s request for a further adjournment of the suppression hearing to give him an opportunity to produce witnesses on the issue of an independent source for in-court identification of defendant. Several adjournments had already been granted at the request of the prosecutor and, in making his request for another adjournment, the prosecutor failed to indicate to the court when, if ever, the witnesses could be produced (see, People v Mingo, 155 AD2d 485, 486, lv denied 75 NY2d 773). Moreover, the court had previously warned the prosecutor that it would grant the suppression motion if the prosecution witnesses failed to appear on the scheduled date. (Appeal from Order of Supreme Court, Erie County, Kasler, J.—Suppress Evidence.) Present— Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.